Citation Nr: 1500815	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  11-00 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for left heel spur and plantar fasciitis.  

2.  Entitlement to an effective date earlier than August 16, 2010, for the grant of service connection for right foot plantar fasciitis.

3.  Entitlement to an effective date earlier than August 16, 2010, for the grant of service connection for right foot hammertoes, second and third toes.

4.  Entitlement to an effective date earlier than August 16, 2010, for the grant of service connection for right foot hallux valgus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from August 1977 to August 1980.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2010, October 2010, and January 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In March 2010, the RO granted an increased rating of 20 percent for left heel spur and plantar fasciitis, effective January 28, 2010, and in October 2010, denied an increased rating in excess of 20 percent for the left foot.  In January 2013, the RO granted service connection for right foot plantar fasciitis, with a 10 percent disability rating assigned, granted service connection for right foot hammertoes, with a noncompensable rating assigned, and granted service connection for right foot hallux valgus, with a noncompensable rating assigned, each made effective August 16, 2010.  

A claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for a higher rating for the left foot disability remains before the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

A January 2013 memorandum indicated that vocational rehabilitation was determined to not be feasible given the Veteran's disabilities.  A November 2013 deferred rating decision stated that the vocational rehabilitation file needed to be obtained.  However, to date, evidence related to the January 2013 memorandum and vocational rehabilitation folder has not been associated with the claims file.  As such evidence may be relevant to the issues on appeal, a remand is necessary in order to obtain it.  Although normally the Board would administratively obtain the vocational rehabilitation folder, as indicated below, the case must be remanded for other reasons, and it therefore serves the interests of judicial economy to have the folder attached on remand.

In addition, the Veteran asserted in a February 2013 VA Form 9 that his left foot disability is worse than currently rated and qualifies for an extraschedular rating based on the impact on his ability to work.  The last VA examination to evaluate the left foot heel spur and plantar fasciitis was conducted in August 2010.  An August 2012 VA examination and February 2013 addendum did not evaluate this specific disability.  The Board finds that a new VA examination is warranted in order to evaluate the current severity of the disability.  In addition, given the vocational rehabilitation finding and the Veteran's statements, as well as the fact that several new disabilities have been recently service-connected, the Board finds that an opinion as to entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU) must also be obtained.  

All outstanding records of VA treatment must be obtained.  

As noted above, a January 2013 rating decision granted service connection for right foot plantar fasciitis, hammertoes, and hallux valgus, with an effective date of August 16, 2010.  The Veteran asserted in a February 2013 notice of disagreement that he is entitled to an earlier effective date for these benefits.  A statement of the case has not been issued with regard to these issues.  The Board is required to remand the case for issuance of the statement of the case.  Manlicon v. West, 
12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:
1.  Obtain all records pertaining to the Veteran's participation in any VA Vocational Rehabilitation programs.

2.  Obtain all outstanding VA medical records, including those created since December 2012, the last treatment records associated with the record, and associate them with the claims file.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

3.  Once the above has been completed, issue an SOC on the issues of entitlement to an effective date earlier than August 16, 2010, for the grant of service connection for right foot plantar fasciitis, right foot hammertoes, and right foot hallux valgus, decided in the January 2013 rating decision.  The issue should be certified to the Board only if a timely substantive appeal is received.

4.  Once all outstanding evidence has been obtained and associated with the record, provide a VA examination with a qualified physician to evaluate the current severity of the Veteran's service-connected left heel spur and plantar fasciitis disabilities.  All evidence associated with the claim must be reviewed and such review must be noted by the examiner in the examination report or an addendum.  The examiner should perform any tests or studies deemed necessary for an accurate assessment. 

The examiner must give detailed clinical findings of the symptomatology attributable specifically to the Veteran's left heel spur and plantar fasciitis.  The examiner must comment on whether each foot disability results in moderately severe or severe impairment and must explain the reasoning for each evaluation.  The examiner must then discuss what impact, if any, the left foot disabilities have on the Veteran's ability to work, including whether the disabilities cause marked interference with employment.  

Finally, the examiner must state whether the Veteran's service-connected disabilities render him unable to obtain and maintain gainful employment for which he would otherwise be qualified given his education and experience.  

5.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

6.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




